Name: Commission Regulation (EEC) No 3787/88 of 2 December 1988 amending Regulation (EEC) No 2936/88 enabling Member States to authorize preventive withdrawals of apples
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 3 . 12. 88 Official Journal of the European Communities No L 332/37 COMMISSION REGULATION (EEC) No 3787/88 of 2 December 1988 amending Regulation (EEC) No 2936/88 enabling Member States to authorize preventive withdrawals of apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and -Vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard .to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 15a (2) thereof, Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2936/88 is hereby replaced by the following : ' 1 . Preventive withdrawals may not relate to more than 400 000 tonnes distributed by Member State in the following manner : whereas Commission Regulation (EEC) No 2936/88 (3) enables Member States to authorize preventive withdrawals of apples and apportions between them the maximum quantity to which preventive withdrawals may relate ; Belgium Denmark Germany Greece France Ireland Italy Luxemburg Netherlands - United Kingdom 13 300 tonnes 850 tonnes 27 700 tonnes 24 000 tonnes 154 600 tonnes 750 tonnes 1 59 000 tonnes 100 tonnes 11 700 tonnes 8 000 tonnes.' whereas the estimated production of apples in respect of the 1988/89 marketing year has been revised upwards, to 7 200 000 tonnes ; whereas preventive withdrawals may relate to no more than 40 % of the expected surpluses in relation to a production figure of 6 200 000 tonnes, that is, 400 000 tonnes ; whereas, therefore, the distribution by Member State of the quantity in question should also be revised : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 198, 26 . 7. 1988, p. 1 . 0 OJ No L 264, 24. 9 . 1988, p. 42.